DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 11-13, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al. [US 20110245633].
As to claim 1. Goldberg discloses A method implemented on a wearable computing device; the method comprising: 
receiving a behavioral profile associated with an individual, [0050, 0053] sensors measuring activities, [0080] creates a personalized profile based on the sensor data that can be backed-up on a computing device and can be loaded onto a new portable electronic device, [0093] as prior data to inform the algorithm; wherein the current portable device downloads the data from a computing device at the beginning, receiving over a first wireless network, wherein [0051, 0082] the wearable device communicates with computing devices through a personal area network implemented using short-range wireless network; 
receiving a medical profile associated with the individual, [0050, 0056] sensors measuring physiological parameters, [0080] creates a personalized profile based on the sensor data that can be backed-up on a computing device and can be loaded onto a new portable electronic device, [0093] as prior data to inform the algorithm; wherein the current portable device downloads the data from a computing device at the beginning, receiving over a first wireless network, wherein [0051, 0082] the wearable device communicates with computing devices through a personal area network implemented using short-range wireless network; 
monitoring and storing first vital sign data of the individual, [fig. 5, 0094] real-time physiological data collected, stored and compared with historical data; 
detecting a first abnormality based on the first vital sign data, [fig. 5, 0094] atypical physiological pattern is detected; and 
upon detecting the first abnormality, transmitting a first alert, [fig. 5, 0094] alert transmitted to a centralized computing infrastructure, over a second wireless network, [fig. 2, 0097] through a cellular network.

As to claim 2. Goldberg discloses The method of claim 1, wherein the behavioral profile includes a first parameter associated with a risk of suicide, [0004, 0005, 0012] track and identify mental health risks, and a second parameter associated with a risk of criminal incitement, [0105] wearable device used to monitor a criminal defendant for risk of criminal activity, drug craving/use.

As to claim 5. Goldberg discloses The method of claim 1, wherein the first vital sign data includes a blood oxygen level received from a pulse oximeter implemented within the wearable computing device, [0032].

As to claim 6. Goldberg discloses The method of claim 1, wherein the first vital sign data includes a pulse rate received from a pulse sensor implemented within the wearable computing device, [0056].

As to claim 7. Goldberg discloses The method of claim 1, wherein the first vital sign data is a body temperature received from a skin temperature sensor implemented within the wearable computing device, [0056].

As to claim 11. Goldberg discloses The method of claim 1 further comprising receiving a facility profile and detecting the first abnormality is further based on the facility profile, [0068, 0091] location information used as informative of trigger factors or cue.

As to claim 12. Goldberg discloses The method of claim 1 further comprising receiving motion data from an accelerometer embedded in the wearable computing device, [0032, 0065], and detecting the first abnormality is further based on the motion data, [0094] activity data used for detecting.

As to claim 13. Goldberg discloses The method of claim 12 further comprising receiving position data from an orientation detector embedded in the wearable computing device, [0065] 3 axis accelerometer, and detecting the first abnormality is further based on the position data, [0068, 0091] location information used as informative of trigger factors or cue.

As to claim 17. Goldberg discloses The method of claim 1, wherein the first wireless network is a personal area network compliant to at least one version of the Bluetooth® communication standard, [0051, 0082].

As to claim 18. Goldberg discloses The method of claim 1, the second wireless network is compliant to at least one version of the ZigBee® communication standard, [fig. 1, 0094, 0082] alert can be transmitted to the electronic device through Zigbee.

As to claim 19. Goldberg discloses A wearable computing device comprising: 
a processor, [fig. 1, 0050] microprocessor 3; 
a first wireless interface, [fig. 1, 0050] transmitter 4, electrically coupled with the processor, [fig. 1], and configured for wirelessly coupling to a first wireless network, [fig. 2, 0082] transmit through short-range wireless communication network; 
a second wireless interface, [fig. 1, 0050] transmitter 4, electrically coupled with the processor, [fig. 1], and configured for wirelessly coupling to a second wireless network, [fig. 2, 0097] transmit through a cellular network; 
a first vital sign sensor electrically coupled with the processor, [fig. 1, 0050] sensors 1 including biological sensor; and 
a memory, [fig. 1, 0050] memory 2, electrically coupled with the processor, [fig. 1], wherein the memory includes program instructions, [0084] learning algorithm used by local processor, configured for: 
the rest of the claimed limitations are rejected using the same prior art and reasoning as to that of claim 1.

As to claim 20. Is rejected using the same prior art and reasoning as to that of claim 19.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 8-10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Shriberg et al. [US 20210110895].
As to claim 3. Goldberg discloses The method of claim 2, wherein medical profile includes a third parameter associated with a heart rhythm abnormality, [claim 3].
Goldberg fails to disclose that the medical profile includes a fourth parameter associated a body type.
Shriberg teaches a system and method for mental health assessment wherein the system considered body type, based on body mass index, [0494].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Goldberg with that of Shirberg so that the system can consider the user’s body type and its effect on the user’s mental state.

As to claim 4. Goldberg discloses The method of claim 3, wherein the body type is associated with a height-to-weight ratio.
Shriberg teaches a system and method for mental health assessment wherein the system considered body type, based on body mass index which is a ratio of weight to height, [0494].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Goldberg with that of Shirberg so that the system can consider the user’s body type and its effect on the user’s mental state.

As to claim 8. Goldberg discloses The method of claim 1 further comprising a first alert trigger algorithm and detecting the first abnormality is further based on the first alert trigger algorithm, [0092, 0093] learning algorithm used to identify patterns requiring intervention using personalized profile and associated thresholds.
Goldberg fails to disclose that the algorithm is received.
Shriberg teaches a system and method for mental health assessment wherein the system downloads algorithms to a mobile device, [0505].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Goldberg with that of Shriberg so that the machine learning algorithm can be downloaded with the historical data to a new user device.

As to claim 9. Goldberg discloses The method of claim 8 further comprising modifying the first alert trigger algorithm based on a machine learning algorithm, [0070] algorithm personalized to the user based on recognition algorithm, [0093] which is a machine learning algorithm.

As to claim 10. Goldberg discloses The method of claim 9, wherein the first vital sign data includes a blood oxygen level received from a pulse oximeter implemented within the wearable computing device, [0032].
Goldberg fails to disclose that the first alert trigger algorithm includes at least one weighting factor associated with a skin color of the individual.
Shriberg teaches a system and method for mental health assessment wherein the system considered race, [0177].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Goldberg with that of Shirberg so that the system can consider the user’s race and its effect on the user’s mental state.

As to claim 14. Goldberg fails to disclose The method of claim 12 further comprising receiving audio data from a microphone embedded in the wearable computing device and detecting the first abnormality is further based on the audio data.
Shriberg teaches a system and method for mental health assessment wherein the system comprises a microphone, [0444] to consider confidence of the user based on voice recordings, [0429] and background noise is filtered out, [0431].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Goldberg with that of Shirberg so that the system can consider the user’s confidence based on user’s conversations by filtering background noise for clear recording of the user’s voice.

As to claim 15. Goldberg discloses The method of claim 14, wherein the microphone is configured to detect ambient background noise.
Shriberg teaches a system and method for mental health assessment wherein the system considered considers confidence of the user based on voice recordings, [0429] and background noise is filtered out, [0431].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Goldberg with that of Shirberg so that the system can consider the user’s confidence based on user’s conversations by filtering background noise for clear recording of the user’s voice [0524] of Shirberg.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Datorro [US 20070282623].
As to claim 16. Goldberg fails to disclose The method of claim 12 further comprising a tamper alert from a tamper detector embedded in the wearable computing device and detecting the first abnormality is further based on the tamper alert.
Datorro teaches a wearable device [0218, 0296] wherein the abnormal behavior is detected based on suspect tampering, [0082].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Goldberg with that of Dotarro so that the system can use the wearable device to monitor offenders and identify tampering as a possible sign of abnormal behavior.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688